Title: To Thomas Jefferson from Charles Willson Peale, 6 June 1802
From: Peale, Charles Willson
To: Jefferson, Thomas


            Dear SirMuseum June 6th. 1802
            Your obliging letter wrote at the moment you were setting out for Monticello,—I sent to my Son Rembrandt at New York, and I doubt not he will profit by your hints of different times and prices, to seperate and accomodate the Variety of Company that probably will desire a sight of the Skeleton. In order to improve and fit my Son Rubens to conduct my Museum, I have permited him to accompany his brother—further, he will be serviceable in making the Exchanges, knowing the present subjects of my Museum—as I mean to supply them with the various Animals, that I have been storing up for many years, which will give me a great advantage of exchange, for although they will be supplied with many duplicates of the variety of Birds belonging to this part of America, yet in return for them, my sons will not take duplicates, and only such specimens as are wanting to complete my Collection of foreign subjects.
            The Legislature of Pennsylvania having granted me the use of a principal part of the State-House, gives an opportunity of displaying the Museum in an orderly manner, and to render it more strikingly useful than heretofore, I am writing the Classical and common Names on, or near each subject—so that a catalogue, unless a descriptive one, would be useless. Such a Museum, easy of access, must tend to make all Classes of the People, in some degree, learned in the science of Nature, without even the trouble of Study. Whether a diffused knowledge of this kind, may tend to mend their Morrals, is a question of some import.—furnishing the Idle and disapated with a great and new sourse of amusement, ought to divert them from frivolous and pernicious Entertainments—It is fully demonstrated that viewing the wonderful structure of a great number of beings best formed for their respective stations, elevates the mind to an Admiration and adoration of the Great Author!—I have seen folly stoped in its carier, by the sight of a few articles in this Repository—excuse me, as this is one of my Hobby Horses.
            Doctr Sillman, last January, gave me the upper part of a head, which he said he would forward by the first boat in the Spring—his account of it agrees with the account of it by a Mr. John Brown (I suppose the Major) which I have lately received, dated Kentucky 28 of march 1802. he says “This will acknowledge the receipt of your letter (which came to my hand two days ago) on the Subject of Part of the Skull Bone of a large Animal, which I am in Possession of.
            I set out in two or three days for the Orleans shall take it with me agreable to my first Intentions & intend to come by sea to Philadelphia will be there as soon as Convenient—This Piece of matter consist of the uper Part of the head the Joint Joining the neck Bone Intire with the lower Part of the Pith of the left Horn on the Skull in Perfect shape but very much decayed the uper end off Thickest Part of the Pith 21 Inches round a more Particular discreption would be difficult shall leave it at present & submit to more able hands when it arrives with you
            I had intended it for your Museum as the most Proper Depot to Satesfy the Public Eye But think it Most consistant for me to make the Philosophical Society the Proprietors—I do not think it would come whole across the mountains in a Waggon.” The remainder complementary. I have also received a Letter from Doctr Saml. Brown dated “Lexington May 18. 1802.
            “agreeably to my promise, I renewed my enquiries respecting the Animal with a large horn, immediately on my arrival in Kentucky & have now no hesitation in assuring you that the information which I communicated to you, last winter, on that subject, was perfectly correct—a Gentleman of respectable character & of some taste for Natural History had the good fortune to see the Skull on the 7th of last month at Wilkinsonville. Mr John Brown of Columbia had it possession & intended sending it by water to Philada. It has an evident resemblance to the Head of an Ox or Bison. All accounts agree that the horn must have been, at least 18 Inches in circumference at the base.
            One Gentleman assures me that he could pass his hand through the great feramen of the occepetal Bone but observes that the head of the Animal appears to have been uncommonly small in proportion to the Horns—
            I am still pretty confident that this Skull is similar to those mentioned in a note under the article Elephant in Smellies Translation of Buffons natural history—
            I hope this curiosity will arrive safe and that we shall collect other Bones of the same animal in some part of our extensive western country.”
            A Young Gentleman (whom I was informed is your secretary) assured me that the head which you obligingly offered to procure for me, was not that which Major Brown possessed, or that given by Doctr Sillman—
            It is a pleasing circumstance that we have now so good a prospect of knowing more of these Interesting Animals.
            I am fearful that this precious relick will not arrive here in time for my Son to see it before his departure. What he expects from me respecting it I cannot tell. At one time he said he would even take a trip to Kentucky to get a sight of it. but his anxiety to cross the Ocean in a pleasant season, withall his desire to be on the great sceine of action may also hasten him. He has taken his Passage in the Ship Juliana which sails between the 14th. & 20 Instant, and he is hurrying me to procure him letters of Recommendation from some Gentlemen of this City who promised such favours. The Success of Exhibition in New York enables him to pay the expences of crossing the Ocean with a surplus sufficient to make them welcome and easy untill they open again. It seems to be a general opinion that they will make a profitable jaunt of it. we comfort ourselves that if my Sons do not make a fortune, at least, the opportunity of improvement is important. And Rembrandt has promised me not to trust to his memory but to note down every thing worth observation. He is but little acquainted with the world, but he is a water drinker, and I hope will not be wanting in industry or Economy, And that he will return to his Country a valuable Citizen.
            Want of time has prevented me from communicating to you sundry matters—on the Mammoth—on some useful discoveries—particulary that on making sea water fit for drinking—Raphaelle has been making a variety of Experiments, success seemed to attend some of them—he will persue it I hope with ardor, but painting portraits at a low price obliges him to be constant at work. Knowing your love of useful arts and Science enduces a desire in me to offer my mite. I wish you health, and am with much respect your friend
            C W peale
          